Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT Fi L. E D
FOR THE DISTRICT OF MONTANA MAY 2 1 7020
BILLINGS DIVISION ct _
erk, US District Court
District Of Montana
Billings
UNITED STATES OF AMERICA, Cause No. CR 15-098-BLG-SPW

CV 17-115-BLG-SPW
Plaintiff/Respondent,

vs. ORDER DENYING § 2255 MOTION
AND DENYING CERTIFICATE OF
BRANDON PATRICK DALTON, APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant Dalton’s motion to vacate,
set aside, or correct the sentence under 28 U.S.C. § 2255. Represented by counsel
Nancy Schwartz, he filed an amended motion on November 14, 2019 (Doc. 91).
The United States responded on February 10, 2020 (Docs. 96, 97), and Dalton
replied on April 15, 2020 (Doc. 102).

I. Background

On August 21, 2015, a grand jury indicted Dalton on one count of
possessing 500 grams or more of a substance containing methamphetamine with
intent to distribute it, a violation of 21 U.S.C. § 841(a)(1) (Count 1), and one count
of possessing firearms in furtherance of a drug trafficking crime, a violation of 18
U.S.C. § 924(c)(1)(A) (Count 2). Count 1 described a pertinent time period

extending from April 2014 to August 29, 2014. See Indictment (Doc. 3) at 2-3.
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 2 of 12

The indictment asserted that, due to the type and quantity of the drug—500
grams or more of a substance containing methamphetamine—Dalton was subject
to a ten-year mandatory minimum prison sentence if convicted on Count 1. See 21
U.S.C. § 841(b)(1)(A)(viii). If convicted on Count 2, he faced a mandatory
minimum prison sentence of at least five years, consecutive to any term imposed
for conviction on Count 1. See 18 U.S.C. § 924(c)(1)(D)(ii).

On October 19, 2015, the parties filed a fully executed plea agreement.
Dalton agreed to plead guilty to Count | and to waive his right to appeal the
sentence. The United States agreed to dismiss Count 2 and to recommend that
Dalton receive a three-point reduction in his advisory sentencing guideline
calculation for acceptance of responsibility. See Plea Agreement (Doc. 22-1) at 2
2,64 6, 6-7 7 8.

At the change of plea hearing, Dalton disputed the accuracy of his
girlfriend’s statement that he sold two to four ounces of methamphetamine a day.
He also said his own recorded statement, in which he stated that he sold ten to 15
pounds of methamphetamine in the past five months, was “a little bit of
miscommunication.” See Change of Plea Tr. (Doc. 49) at 24:17-—25:4. Dalton pled
guilty to Count | in open court on October 23, 2015, specifically agreeing he was
responsible for more than 500 grams of methamphetamine. See id. at 25:6-12,

26:10-13; Minutes (Doc. 24).
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 3 of 12

A presentence report was prepared. Dalton contested the drug amount, a
two-level enhancement for his role in the offense, and the criminal history
calculation. After hearing witness testimony, the Court found he was responsible
for more than ten pounds of actual methamphetamine. See Sentencing Tr. (Doc.
50) at 47:25-51:25.

Under the advisory sentencing guidelines, the base offense level was 38.
Dalton received a two-point enhancement for possession of a firearm and a three-
level reduction for acceptance of responsibility. The Court did not impose an
enhancement for role in the offense. The total offense level was 37. With a
criminal history category of I], the advisory guideline range was 235 to 293
months. See Sentencing Tr. at 52:1-10; Presentence Report Jf 31-33, 35-40, 46—
47; Statement of Reasons (Doc. 39) at | { III.

Dalton requested a sentence of 120 months. See Sentencing Tr. (Doc. 50) at
59:12-16. The Court found that a sentence of 135 months was sufficient, but not
greater than necessary, to achieve the objectives of federal sentencing. See id. at
63:10—13; 18 U.S.C. § 3553(a); Minutes (Doc. 37); Judgment (Doc. 38) at 2-3.

Dalton appealed, but he voluntarily dismissed the appeal on May 12, 2017.
See Order (Doc. 58) at 1. His conviction became final on August 10, 2017. See
Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

Representing himself, Dalton timely filed his original § 2255 motion on

3
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 4 of 12

August 17, 2017. See 28 U.S.C. § 2255(f\(1); Houston v. Lack, 487 U.S. 266, 276
(1988). The Court later appointed counsel to represent him. See Order (Docs. 82,
85).

II. Claims and Analysis

Dalton claims that counsel was ineffective in various respects. These claims
are governed by Strickland v. Washington, 466 U.S. 668 (1984). He must show (1)
that counsel’s performance fell outside the wide range of reasonable professional
assistance, id. at 687-88, and (2) that there is a reasonable probability that, but for
counsel’s unprofessional performance, the result of the proceeding would have
been different, id. at 694.

Dalton contends that counsel should have “objected” to aggregation of all
amounts of methamphetamine he possessed with intent to distribute between April
and August of 2014. See Am. § 2255 Mot. (Doc. 91) at 5-15. He claims counsel
should have objected at sentencing to the purity of the methamphetamine and to
the manner in which personal-use amounts were deducted from the total drug
amount. See id. at 15-21. Dalton also claims that the cumulative effect of these

errors “rendered the sentencing fundamentally unfair.” Jd. at 21-22.

A. Procedural Default

The United States argues that all of Dalton’s claims:
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 5 of 12

are essentially straightforward challenges to the mandatory minimum

penalty and guideline calculations . . . couched as ineffective

assistance of counsel claims. There is not a need to conduct further

discovery to address these claims, and the record the defendant would

have presented to the appellate court is essentially the same record

that is before this Court. Further, there are no external factors that

prevented him from making the same challenges on direct appeal. As

such, there can be no cause or prejudice shown for the defendant’s

failure to raise those claims on direct appeal.

U.S. Resp. (Doc. 96) at 14-15.

“Couching” claims in the language of ineffective assistance is not a way for
defendants to avoid the consequences of defaulting claims on direct review.
Prevailing on direct appeal is easier than proving counsel was ineffective. Dalton
may meet the prejudice prong of the Strickland test by showing that his arguments
have merit or that a different approach would have led to a better outcome. But he
can meet the performance prong only by showing his lawyer’s decisions were
unreasonable. See, e.g., U.S. Resp. at 15-16; ef Coleman v. Thompson, 501 U.S.
722, 753-54 (1991) (explaining that ineffective assistance of counsel serves as
cause to excuse procedural default because it “constitutes a violation of the
petitioner’s [Sixth Amendment] right to counsel, so that the error must be seen as
an external factor, i.e., imputed to the State.”) (quoting and discussing Murray v.
Carrier, 477 U.S. 478, 488 (1986) (internal quotation marks omitted and emphasis
added)).

Appellate counsel cannot default a claim of ineffective assistance of trial
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 6 of 12

counsel by failing to raise it on direct appeal, no matter how obvious the claim may
be on the face of the record. See Massaro v. United States, 538 U.S. 500, 504
(2003). Dalton’s claims are not defaulted.
B. Merits of the Motion
1. Statutory Penalty Range

Dalton’s first claim alleges that counsel unreasonably failed to object to the
aggregation of multiple instances of possession with intent to distribute to arrive at
a quantity of 500 grams or more of methamphetamine. The parties appear to agree
that there was not a single day within the time period of the indictment when
Dalton possessed 500 grams or more of methamphetamine (or 50 grams or more of
actual methamphetamine) with intent to distribute it.

Aggregation mattered in the indictment, because the drug type and quantity
alleged in the indictment may enhance the statutory penalty range for the offense.
A defendant is subject to an enhanced penalty range only if a jury finds the
appropriate drug type and quantity beyond reasonable doubt or the defendant
admits responsibility for that type and quantity. See 21 U.S.C. § 841(b)(1)(A), (B);
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000); United States v. Buckland, 289
F.3d 558, 568 (9th Cir. 2002) (en banc). At his change of plea hearing, Dalton
admitted he possessed and intended to distribute 500 grams or more of a substance

containing methamphetamine. See Plea Agreement (Doc. 22) at 3 J 4; see also
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 7 of 12

Change of Plea Tr. (Doc. 49) at 24:12-26:13. But Dalton does not claim counsel
unreasonably advised him to accept the plea agreement. He does not seek to undo
the plea agreement.' The only relief he seeks is a new sentencing hearing. See
Am. § 2255 Mot. (Doc. 91) at 5, 22.

The Court will assume that, as Dalton contends, possession and distribution
of small amounts of methamphetamine over time cannot be aggregated to enhance
the statutory penalty range applicable to a charge of possession with intent to
distribute. See, e.g., United States v. Rowe, 919 F.3d 752, 760 (3d Cir. 2019).
Even so, Dalton provides no reason to suppose he would not have admitted
responsibility for 500 grams or more of a substance containing methamphetamine
in order to obtain the plea agreement whose benefits he even now seeks to retain.
In other words, he fails to allege facts supporting an inference that counsel had no
reason or a bad reason to fail to challenge the statutory penalty range in his case.”
Dalton also fails to allege facts supporting a reasonable probability that the
outcome of the case would have been more favorable to him if counsel had

challenged the statutory penalty range.

 

' The plea agreement protected Dalton against a potential consecutive five-year sentence
under 18 U.S.C. § 924(c)(1)(A). See Plea Agreement (Doc. 22) at 2 ] 2; Presentence Report
32.

2 It is not helpful for the United States to argue that amounts possessed throughout the
course of a conspiracy may be aggregated, and Dalton “really” participated in a conspiracy. See
U.S. Resp. (Doc. 96) at 18-20. The United States did not prosecute Dalton for conspiracy. For
all Dalton’s counsel (or the Court) could know, the grand jury rejected the United States’
evidence and declined to indict him for conspiracy.

7
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 8 of 12

The statutory penalty range did not affect the sentence or the sentencing
hearing. The guideline calculations require aggregation. See, e.g., U.S.S.G. §
1B1.3(a)(1)(A), (B). Dalton’s second statement provided the lowest estimate of
his responsibility, and it was still well above 500 grams or more of a substance
containing methamphetamine.

Rowe may be correct, but even if it is, Dalton meets neither prong of the
Strickland test. This claim is denied.

2. Purity

Dalton claims counsel should have objected at sentencing to the purity of the
methamphetamine. He points out that Bruse’s statement showed Dalton received
cut methamphetamine from Salazar. See Am. § 2255 Mot. (Doc. 91) at 18; Reply
(Doc. 102) at 8 (both citing Presentence Report { 8).

Methamphetamine of at least 80% purity is “ice” and is treated as actual
methamphetamine. See, e.g., U.S.S.G. § 2D1.1(c)(1) n.*(C) (Notes to Drug
Quantity Table); United States v. Lee, 725 F.3d 1159, 1166 & n.7 (9th Cir. 2013)
(“The quantities relating to ‘Ice’ are based on the total weight of the mixture, ifthe
methamphetamine is of at least 80% average purity.”). Methamphetamine seized
from Salazar’s residence was over 84.7% pure. See Sentencing Tr. (Doc. 50) at
24:25-25:8. The methamphetamine agents seized from Dalton’s residence was

80.93% pure, totaling 15.7 grams of actual methamphetamine. See Presentence
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 9 of 12

Report J 24. These figures do not support a purity of less than 80%.

The purity level was established by laboratory analysis. Absent evidence of
additional cutting, counsel had no support for an argument against it. And Dalton
does not suggest counsel had or should have had such evidence. Neither prong of
the Strickland test is met. This claim is denied.

3. Personal-Use Amounts

Dalton claims counsel should have urged the Court to subtract 360 grams
from ten pounds to exclude from calculation of the base offense level the
methamphetamine Dalton used himself. See Am. § 2255 Mot. at 20-21; Reply at
8.

Dalton does not explain what counsel unreasonably did or failed to do.
Everyone, including the Court, acknowledged that Dalton was a heavy user of
methamphetamine. See, e.g., Sentencing Tr. (Doc. 50) at 49:16—20 (“an eight-ball
of methamphetamine a day”). There is no reason to suppose either of the lawyers
or the Court were unaware that personal-use amounts should be excluded from the
base-offense level calculation. In fact, the presentence report exhibited this
awareness. It pegged Dalton’s personal use at 360 grams. See Presentence Report
q 26.

If the Court had found Dalton responsible for ten point zero pounds of actual

methamphetamine, it probably would have said at some point that personal-use
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 10 of 12

amounts were excluded. But, on the facts, the issue did not arise. The probation
officer attributed 14.5 kilograms of actual methamphetamine to Dalton, ten kilos
more than necessary to reach a base offense level of 38. See Presentence Report {f
26, 31. To resolve Dalton’s objection, the Court had to decide which was more
accurate: Dalton’s first statement indicating he distributed ten to 15 pounds,
corroborated by Bruse’s estimate of 12 to 16 pounds, or Dalton’s second statement,
claiming responsibility for two to four ounces a week for four or five months
(907.2 grams to 2.268 kilograms of actual methamphetamine). After listening
carefully to the testimony and asking questions, see Sentencing Tr. (Doc. 50) at
5:2-38:5, and proceeding “conservatively,” the Court found Dalton responsible for
“in excess of 10 pounds,” id. at 51:20-25. The personal-use amount of 360 grams
was of little significance in the context of what the Court was called on to decide.
There is no reasonable probability Dalton would have been held accountable for
distributing less than ten pounds of actual methamphetamine.

Neither prong of the Strickland test is met. This claim is denied.

4. Cumulative Error

When counsel performs unreasonably in two or more respects, “prejudice
may result from the cumulative impact of multiple deficiencies.” Boyde v. Brown,
404 F.3d 1159, 1176 (9th Cir. 2005) (quoting Cooper v. Fitzharris, 586 F.2d 1325,

1333 (9th Cir. 1978) (en banc)); see also, e.g., Davis v. Woodford, 384 F.3d 628,

10
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 11 of 12

654 (9th Cir. 2003); id. at 663-66 (B. Fletcher, J., dissenting) (demonstrating
cumulative analysis).

Dalton has not identified any respect in which his lawyer performed
unreasonably. Therefore, there is no basis for considering whether he suffered
cumulative prejudice. See Strickland, 466 U.S. at 697. This claim is denied.

III. Certificate of Appealability

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

Dalton poses a good question: is a defendant charged with possessing a
controlled substance with intent to distribute subject to an enhanced penalty under
21 U.S.C. § 841(b)(1)(A) or (B) if he did not possess the specified quantity at any
one time? See, e.g., United States v. Rowe, 919 F.3d 752 (3d Cir. 2019). But in

this proceeding, Dalton must show counsel performed unreasonably and unfairly

1]
Case 1:15-cr-00098-SPW Document 103 Filed 05/21/20 Page 12 of 12

prejudiced him. He does not allege facts sufficient to support an inference that he
would not have admitted responsibility for 500 grams or more of a substance
containing methamphetamine. He also fails to allege counsel unreasonably or
prejudicially failed to object to the purity found by the Court or that there is reason
to suppose the Court was unaware that personal-use amounts must be excluded.
Since he has not identified any instance of unreasonable performance, he cannot
support a claim of cumulative prejudice. Reasonable jurists would find no reason

to encourage further proceedings. A COA is not warranted.

Accordingly, IT IS ORDERED:

1. Dalton’s amended motion to vacate, set aside, or correct the sentence
under 28 U.S.C. § 2255 (Doc. 91) is DENIED.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Dalton files a Notice of Appeal.

3. The Clerk of Court shall ensure that all pending motions in this case and
in CV 17-115-BLG-SPW are terminated and shall close the civil file by entering
judgment in favor of the United States and against Dalton.

DATED this 220 day of May, 2020.

Aue? ble

Susan P. Watters
United States District Court

12
